      Case 4:11-cv-01913-MWB Document 381 Filed 05/29/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RODNEY TYGER, et al.,                             No. 4:11-CV-01913

             Plaintiffs,                          (Judge Brann)

      v.

PRECISION DRILLING CORP.,
et al.,

             Defendants.

                                   ORDER

      AND NOW, this 29th day of May 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that

Defendants’ Bill of Costs, Doc. 368, is DENIED.



                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
